Mr. Justice Boise,
dissenting:
I do not agree with the opinion expressed by the chief justice: 1. For the reason that the Douglas County Road Company never located any road over the county road through the canyon. That is to say, that the location by survey of one half a mile of road in the canyon some miles from where the gate is kept, is not a location of the road in question. To entitle a corporation to take and use a county road as claimed in this case, the part of the county road so taken must be embraced in the line of the corporate road. 2. On the other point, that the Canyonville and Galesville Road Company, having located their road first, thereby acquired the first *270right to appropriate this road, I fully expressed my views in my dissenting opinion filed in the case of the Douglas County Road Company v. The Canyonville and Galesville Road, Company, and it will not be necessary to repeat them here.